DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 21, 23-25, 31, 33-35 rejected under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, has been withdrawn.

Allowable Subject Matter
Claims 21-22, 24-32, and 34-40 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Craner (US PGPUB #2004/0013252) in view of Osotio et al. (US PGPUB #2018/0101776) teaches a computer-implemented method, comprising:
receiving input audio data;
determining that the input audio data represents audio from a user associated with a user profile;
receiving first context data corresponding to the input audio data;
determining first feature data representing acoustic attributes corresponding to the first reference audio data;
determining second feature data representing acoustic attributes corresponding to the input audio data; and
processing the first feature data and the second feature data using a trained model to determine output data representing at least one difference between the input audio data and the first reference audio data.

But, Craner in view of Osotio et al. fails to teach a computer-implemented method, comprising:
selecting first reference audio data associated with the user profile, wherein the first reference audio data is selected based on the first context data corresponding to second context data associated with the first reference audio data.

These limitations, in combination with the remaining limitations of independent Claims 21 and 31 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651